Citation Nr: 0812733	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  05-30 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as a result of exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1969 to 
December 1970.  He died in April, 1999; the appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.


FINDINGS OF FACT

1.  The veteran died in April 1999; the immediate cause of 
death listed on his death certificate is chronic myelogenous 
leukemia due to acute lymphocytic leukemia.  No other 
significant conditions contributed to the veteran's death.

2.  At the time of the veteran's death, he was not service-
connected for any disability. 

3.  The competent evidence fails to demonstrate that the 
causes of death listed on the veteran's death certificate 
were incurred in or related to his military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312(a) (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the appellant received notification 
prior to the initial unfavorable agency decision in June 
2004.  The RO's March 2004 notice letter advised the 
appellant what information and evidence was needed to 
substantiate the claim decided herein and what information 
and evidence must be submitted by her, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the appellant.  In this way, she was 
advised of the need to submit any evidence in her possession 
that pertains to the claim.  She was specifically told that 
it was her responsibility to support the claim with 
appropriate evidence.  Finally the letter advised her what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The duty to notify the 
appellant was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103. 

The Court recently held in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), that when adjudicating a claim for Dependency and 
Indemnity Compensation (DIC), VA must perform a different 
analysis depending upon whether a veteran was service 
connected for a disability during his or her lifetime, and 
concluded generally, that 38 U.S.C.A. § 5103(a) notice for a 
DIC case must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death, (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service- connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  As discussed above, the March 2003 notice letter 
fully satisfied the third element of Hupp.  In addition, 
because the veteran was not service-connected for any 
disability prior to his death, notice requirements regarding 
elements one and two of Hupp are rendered moot, and the 
absence of notice regarding these elements should not prevent 
a Board decision.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Treatment records and reports from Sparrow Health Systems of 
Lansing, Michigan have been obtained.  The appellant has not 
identified any additional records that should be obtained.  
Therefore, VA's duty to further assist the appellant in 
locating additional records has been satisfied.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

A VA medical opinion was not requested in conjunction with 
the appellant's claim, and the Board notes that the evidence 
of record does not warrant one.  In this regard, the 
appellant has not presented or identified any competent 
evidence in the record which indicates that the veteran's 
death may be related to a service-connected disability.  See 
38 C.F.R.  § 3.159(c)(4)(1) (2007).  See also McLendon v. 
Nicholson, 20  Vet. App. 79 (2006).  Rather, the only 
evidence regarding causation is the appellant's own 
statements.  Such statements, however, are not competent 
evidence given that she is a layperson.  See Espiritu v. 
Derwinski, 2 Vet. App. 492  (1992) (only a medical 
professional can provide evidence of a  diagnosis or etiology 
of a disease or disorder).  Thus, as there is no competent 
evidence suggesting a nexus between the veteran's death and 
service, the Board finds that a VA medical opinion is not 
required in the instant appeal. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West  
2002); 38 C.F.R. § 3.312(a) (2007).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).  In the case of contributory cause of 
death, it must be shown that a service-connected disability 
contributed substantially or materially to cause death.  38 
C.F.R. 
§ 3.312(c)(1).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

Where a veteran served ninety days or more during a period of 
war and certain chronic disabilities, including leukemia, 
become manifest to a degree of 10 percent within one year 
from date of separation from service, such disability shall 
be presumed to have been incurred in service even though 
there is no evidence of the disease during the period of 
active service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

The diseases listed in 38 C.F.R. § 3.309(a) will be accepted 
as chronic, even though diagnosed as acute because of 
insidious inception and chronic development.  Thus, leukemia 
will be accepted as a chronic disease whether diagnosed as 
acute or chronic.  38 C.F.R. § 3.307(b).

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning January 9, 1962 and 
ending May 7, 1975, hall be presumed to have been exposed to 
an herbicide agent, unless there is affirmative evidence of 
non-exposure.  If a veteran was exposed to an herbicide agent 
(including Agent Orange) during active service and has 
contracted an enumerated disability to a degree of 10 percent 
or more at any time after service, the veteran is entitled to 
service connection even though there is no record of such 
disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307, 3.309(e).  The Board notes that chronic lymphocytic 
leukemia (CLL) is one of the enumerated diseases; acute 
lymphocytic leukemia (ALL) is not.  Id.

The veteran died in April 1999; the primary cause of his 
death was reported on the death certificate as chronic 
myelogenous leukemia (CML) due to ALL.  The veteran was not 
service-connected for this or any other disability at the 
time of his death.  The appellant asserts that the veteran's 
cause of death is related to his active service.  
Specifically, she contends that service connection is 
warranted for the cause of the veteran's death because the 
veteran was exposed to herbicides during active service.

In a May 2004 statement, the appellant contended that under 
38 C.F.R. § 3.307(b), leukemia could be accepted as a chronic 
disease whether it is diagnosed as acute or chronic.  As 
such, the appellant contends that, under § 3.307(b), the 
Board should consider CLL, which is a presumed disease under 
§ 3.309(e), as a contributing factor to the veteran's death.

The Board observes that there is no competent medical 
evidence of record showing that the veteran died of CLL 
rather than ALL.  Medical evidence of record indicates that 
the veteran was diagnosed with ALL in December 1998, based 
specifically on a bone marrow biopsy.  Further, the medical 
record contains no mention of CLL as a possible diagnosis.  
The Board further observes that the veteran's death 
certificate indicates an onset of both CML and ALL of five 
months prior to his death.  As such, the Board finds that 
there is no competent medical evidence of CML or ALL in 
service or within one year of service.  Therefore, service 
connection may not be presumed under 38 C.F.R. § 3.309(a).

The Board has considered the appellant's argument that, in 
accordance with 38 C.F.R. § 3.307(b), diseases listed under 
38 C.F.R. § 3.309(a), including leukemia, could be accepted 
as chronic even though actually diagnosed as acute.  However, 
the Board finds that this argument lacks merit, as this 
regulation applies only to leukemias that become manifest 
with one year of service.  As the veteran's ALL did not 
become manifest until 28 years after his separation from 
active service, sections 3.307(b) and 3.309(a) do not apply 
to the appellant's claim.

The Board has also considered whether service connection for 
CML or ALL is warranted on a direct basis.  However, the 
Board finds that the preponderance of the evidence is against 
granting service connection on a direct basis.  In this 
regard, the Board again notes that the veteran was not 
diagnosed with either CML or ALL until 28 years after his 
separation from active service.  The lapse in time between 
service and the first diagnosis of CML or ALL weighs against 
the appellant's claim.  The Board may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  In addition, 
the appellant has submitted no competent medical evidence or 
opinion to suggest a direct causal link between the veteran's 
CML or ALL and his active service.

Finally, the Board has considered the appellant's argument 
that, as CML is a cancer of the blood and bone marrow, and 
multiple myeloma (MM), a presumed disease under 38 C.F.R. 
§ 3.309(e), is a cancer of the bone, the Board should 
consider CML as a type of MM and grant service connection on 
a presumed basis.  However, the Board notes that the 
presumption of service connection under § 3.309(e) is limited 
to only those diseases listed in the regulation.  
Furthermore, the appellant has not submitted any competent 
medical evidence or opinion to suggest that CML is a type of 
or causally related to MM.  Therefore, service connection 
cannot be granted for CML on a presumptive basis.

In sum, the evidence of record shows that the veteran 
developed CML and ALL 28 years after service separation 
which, in turn, led to his death.  Neither of these 
conditions were service-connected at the time of the 
veteran's death, and the competent medical evidence of record 
does not indicate that they were incurred during or otherwise 
related to his active service.  The appellant has submitted 
no competent medical opinion suggesting an etiological link 
between these disorders to the veteran's active service.  As 
a preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


